In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00086-CV



               GARY HARRIS, Appellant

                           V.

       PARIS HOUSING AUTHORITY, Appellee




           On Appeal from the County Court
                Lamar County, Texas
               Trial Court No. C-11620




      Before Morriss, C.J., Burgess and Stevens, JJ.
            Opinion by Chief Justice Morriss
                                         OPINION

       Gary Harris appeals his eviction in a forcible entry and detainer action brought by the

Paris Housing Authority (PHA) for alleged violations of lease rules and regulations. On appeal,

Harris argues that the eviction notice failed to meet the specificity requirements mandated by

Housing and Urban Development (HUD) regulations applicable to PHA and that failing to

record the trial was error. Because we find that (1) the eviction notice provided to Harris failed

to meet HUD specificity requirements and (2) Harris was harmed by that failure, we reverse the

trial court’s judgment and remand the matter for further proceedings consistent with this opinion.

       Harris lived in a property located at 315 George Wright Homes in Paris, Texas

(Property), pursuant to a Lease Agreement (Lease) with the PHA. This Lease contained several

tenant obligations, including the following:

       E.      To abide by necessary and reasonable regulations promulgated by the
       [PHA] for the benefit and well[-]being of the Housing project and Tenants. These
       regulations are incorporated by reference in this Lease and are posted in a
       conspicuous and accessible manner in the project office. Violation of such
       regulations constitutes a violation of the Lease.

               ....

       J.      To act and to cause household members or guests to act in a manner that
       will:

               1.    Not disturb other resident’s peaceful enjoyment of their
               accommodations; and

               2.      Be conductive [sic] to maintaining all [PHA] projects in a decent,
               safe, and sanitary condition.

       K.     To assure that Tenant, any member of the household, a guest or another
       person under the Tenant’s control, shall not engage in:

                                                2
              1.     Any criminal activity that threatens the health, safety, or right of
              peaceful enjoyment of the [PHA]’s public house [sic] premises by other
              residents or employees of the [PHA], or;

              2.       Any drug-related criminal activity, on or off such premises. Any
              criminal activity, on or off such premises. Any criminal activity in
              violation of the preceding sentence shall be cause for termination of
              tenancy, and for eviction from the unit. For the purpose of this Lease, the
              term “Drug-related criminal activity” means the illegal manufacture, sell
              [sic], distribution, or use of a controlled substance (as defined in Section
              102 of the Controlled Substances Act 21 USC 802).

              3.      Unlawful or disorderly conduct or behavior that is a hazard to
              safety or creates a nuisance.

       L.      To act in a cooperative manner with neighbors and [PHA] staff. To
       refrain from or cause members of Tenant’s household or guests to refrain from
       acting or speaking in an abusive or threatening manner toward neighbors and
       [PHA] staff.

In accordance with HUD regulations, the Lease contained the following grievance procedures to

resolve most Lease violations:

       The [PHA] reserves the right to exclude from the Grievance Procedure, any
       grievance concerning an eviction or termination of tenancy based on Tenant’s
       criminal activity which threatens the health or safety of other Tenant’s or [PHA]
       employees, including drug-related criminal activity, so long as the Secretary of
       HUD has determined that the state law under which evictions take place complies
       with the Federal definition of due process.

              ....

       When the [PHA] is required to offer Tenant the opportunity for a grievance
       hearing under the [PHA] grievance procedure for a grievance concerning the
       Lease termination, the tenancy shall not terminate (even if any Notice to Vacate
       under State or Local Law has expired) until the period to request a hearing has
       expired, or (if a hearing is requested) the grievance process has been completed.

              ....


                                               3
       The [PHA]’s Grievance Procedure shall not apply to evictions or terminations of
       tenancy that involve.

               1.     Any criminal activity that threatens the health, safety, or right to
               peaceful enjoyment of the premises of other tenants or employees of the
               PHA, or

               2.     Any drug-related criminal activity on or off such premises.

       On June 3, 2020, the PHA delivered a notice of lease violation and termination of the

Lease, which gave Harris thirty days to vacate the Property. The notice stated,

       [W]e have had multiple complaints regarding you cursing and screaming at
       tenants/neighbors. We also have complaints of your harassment of Housing
       Authority maintenance employees trying to complete a work order that you
       reported to the office. You have exhibited activity that threatens the health,
       safety, or right to peaceful enjoyment of the premises by other residents or [PHA]
       employees which is a violation of your lease that you signed on 3/16/2020.

According to the notice, unnamed tenants told the PHA of “hollering and cursing” “[o]n several

occasions,” and there was an alleged incident on June 3, 2020, at approximately 1:30 p.m. when

Harris was “aggressive and belligerent” with PHA maintenance personnel. The notice stated that

Harris violated sections J, K, and L of the Lease and that he was not entitled to grievance

procedures, even though no criminal activity was specifically alleged in the notice. The notice

informed Harris that a forcible detainer complaint would be filed against him if he did not vacate

the premises within thirty days.

       On July 6, the PHA filed a forcible entry and detainer action against Harris in a Lamar

County justice court. The petition stated that Harris violated Lease provisions because his

actions “threatened the health, safety, or right of peaceful enjoyment of the [PHA]’s public house

[sic] premises by other residents or employees of the [PHA].” In his answer, Harris argued that

                                                4
the justice court lacked jurisdiction because the PHA failed to follow administrative procedures,

including affording Harris a grievance hearing in accordance with HUD regulations. After the

justice court ordered Harris’s eviction and awarded possession of the Property to the PHA,

Harris appealed to the County Court of Lamar County.

        At the resulting bench trial, the PHA introduced into evidence the notice of violation,

Lease, PHA documents showing that its grievance procedures did not require a grievance hearing

for “[a]ny criminal activity that threatens the health, safety, or rights to peaceful enjoyment of

the premises of other residents or employees of the PHA,” and criminal trespass warnings issued

two weeks after the notice of termination.              The record also contains a video that Harris

introduced showing his encounter with maintenance workers on June 3, 2020.1 There is no

reporter’s record of the bench trial.

        However, a bill of review hearing showed that several women went to PHA’s director,

Sally Ruthart, crying and complaining about Harris. The hearing showed that there was no

evidence that anyone from the PHA had spoken with Harris about the complaints and that

Ruthart could not provide any specific dates or events of Harris’s issues with other tenants.

Harris had also introduced his PHA file, which showed no negative tenant information, notice of

lease violations, or complaints. At the hearing, Harris argued that the video of the interaction

with maintenance staff showed that there was no unacceptable behavior by him.                              The




1
 The video shows that Harris pointed out the work he wanted maintenance workers to do and that the maintenance
workers left without making repairs. While the video demonstrates Harris’s frustration with lack of repairs, our
review of the video fails to reveal aggressive or belligerent behavior.
                                                       5
maintenance supervisor had also testified that there were no threats or acts of violence by Harris

and that the maintenance men were never in any type of danger or perceived danger.

       According to Harris, tenant Daneshia Harmon said she was afraid of Harris, but gave no

specific reason why other than his prior 1989 murder conviction. Another tenant, Mary Bailey,

did not provide any specific testimony against Harris, and her testimony showed that there was

no direct interaction between the two of them. Instead, Bailey’s criminal trespass warning was

issued June 17, two weeks after the notice of violation, because Harris’s caretaker came to

Bailey’s door to ask a question about her granddaughter who she also looks after. The caretaker

and another witness who had seen Harmon and Harris interact with each other testified that they

had never seen Harris violate any of the Lease provisions or make threats to others. Harris’s

counsel argued that, even if the complaints were true, he would still be entitled to a grievance

procedure, but the PHA had denied him a grievance hearing. The PHA represented that there

was testimony of Harris’s “menacing, profane, threatening, and harassing behavior towards both

tenants, staff, basically everyone out there,” and that he was a “problem tenant.” The factual

basis for these statements was not provided at the bill of review hearing.

       The trial court entered judgment in favor of the PHA and awarded it possession of the

Property. The trial court’s findings of facts included the following:

   •   Regarding the June 3, 2020, maintenance request by Harris, “Maintenance
       Superintendent, Thomas Scott, testified to Mr. Harris’[s] belligerent behavior and refusal
       to allow them to complete the requested work order.”

   •   “Sally Ruthart testified that certain residents and staff felt threatened by Mr. Harris.
       Ms. Ruthart testified that certain females were especially fearful.”


                                                 6
      •   “Sally Ruthart testified as to Mr. Harris’[s] past criminal record including incarceration
          for a murder conviction. Defendant’s objection as to the relevance regarding this
          testimony was overruled.”

      •   “George Wright Homes residents Daneshia Harmon and Mary Bailey both testified to
          Defendant’s menacing and threatening behavior.”

The trial court concluded that Harris breached his tenant obligations under the Lease.

          Harris’s formal bill of exception showed that he objected to testimony and argument

concerning criminal activity because no criminal activity was specified either in the PHA’s

petition or in the notice of lease violation. After overruling his objection, the trial court allowed

the testimony of criminal trespass warnings being issued after the notice was written. Harris also

objected to the evidence of his criminal history on the grounds of relevance because it was over

ten years old and was immaterial since the PHA knew about the 1989 murder conviction when it

reviewed and approved Harris’s housing application. The bill of exception also said that Ruthart,

Harmon, and Bailey all testified that Harris was dangerous based on the prior conviction.

(1)       The Eviction Notice Provided to Harris Failed to Meet HUD Specificity Requirements

          “To terminate a tenancy in federally subsidized housing, federal regulations and due

process both require adequate notice detailing the grounds for termination.” Moon v. Spring

Creek Apartments, 11 S.W.3d 427, 433 (Tex. App.—Texarkana 2000, no pet.). “The federal

regulations provide that ‘the landlord’s determination to terminate the tenancy shall be in writing

and shall . . . state the reasons for the landlord’s action with enough specificity so as to enable the

tenant to prepare a defense.’” Id. (quoting 24 C.F.R. § 247.4(a)(2)). Failure to comply with

Section 247.4 renders the termination of a lease invalid. 24 C.F.R. § 247.3. “[I]n any judicial


                                                  7
action instituted to evict the tenant, the landlord must rely on grounds which were set forth in the

termination notice . . . .” Moon, 11 S.W.3d at 433 (quoting 24 C.F.R. § 247.6(b)). “Moreover,

due process requires a timely and adequate notice detailing the reasons for the proposed

termination, because a denial of federal housing benefits, like denial of other forms of public

assistance, is a denial of an interest protected by the Fourteenth Amendment.” Id. (citations

omitted).

       “A forcible detainer action is . . . available to a landlord [only] when the landlord

lawfully terminates his tenant’s lease, because it is the lawful termination of the lease that gives

rise to the landlord’s legal right to possession.” Id. at 435 (citing TEX. PROP. CODE ANN.

§ 24.002). Thus, PHA “has the burden of providing an adequate eviction notice to [Harris] as a

prerequisite to maintaining a forcible detainer action.” Id. Because “federal regulations state

that no termination of a tenancy in a federally subsidized project shall be valid unless notice is

provided to the tenant detailing the reasons for the eviction with enough specificity so as to

enable the tenant to provide a defense,” “if the landlord fails to provide proper notice to a tenant

in federally subsidized housing, the tenant’s lease will not be terminated and the landlord will

have no right to possession.” Id. at 436 (citing 24 C.F.R. §§ 247.3(a), 247.4(a)(2)).

       “[A]s a prerequisite to maintaining a forcible detainer action, [PHA] had the statutory

duty to lawfully terminate Moon’s lease with the issuance of proper notice.” Id. We review

de novo the issue of whether the PHA notice was sufficient to comply with federal regulations.

Id. at 432–33.



                                                 8
       “Termination notices for federally subsidized housing have been found to be insufficient

where they contain only one sentence, are framed in vague and conclusory language, or fail to set

forth a factual statement to justify termination.” Id. at 433. For example, notices that fail to

specify dates of alleged violations or the individuals involved, recite broad language from

regulations, reference unspecified illegal acts, or list generic adverse impacts are insufficient. Id.

(finding insufficient notice that tenant violated lease provision 23B by “endangering [the]

welfare of other tenants”).

       Here, while the notice stated that PHA had received “multiple complaints” of Harris

“cursing and screaming at tenants/neighbors,” it failed to specify the dates of the alleged

incidents or the people involved. While it alleged that Harris was “belligerent and aggressive”

and “harass[ed]” maintenance workers on a particular day, the language was vague and

conclusory. Although the notice alleged that Harris had violated a tenant obligation described in

Section K, there were no specific factual allegations setting forth any criminal activity or

unlawful or disorderly behavior that was a hazard to safety or created a nuisance. The complaint

that Harris had “exhibited activity that threaten[ed] the health, safety, or right to peaceful

enjoyment of the premises by other residents or [PHA] employees” was also vague and

conclusory and parroted the broad language of the PHA regulations. As we did in Moon, we find

that the notice to Harris in this case failed “to set forth a factual statement to justify termination”

of the Lease. Moon, 11 S.W.3d at 433; see Nealy v. Southlawn Palms Apartments, 196 S.W.3d

386, 391 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (notice that tenant engaged in



                                                  9
undesirable behavior, without detailing that behavior or setting forth dates of alleged incidents or

people involved, was impermissibly vague).

       Also, federal regulations require public housing agencies to establish a grievance

procedure to “assure that a [public housing agency] tenant is afforded an opportunity for a

hearing if the tenant disputes within a reasonable time any [public housing agency] action or

failure to act involving the tenant’s lease” or the public housing agency’s “regulations which

adversely affect the individual tenant’s rights, duties, welfare or status.” 24 C.F.R. § 966.50.

The federal regulations do allow housing authorities to bypass grievance procedures, under

specific circumstances:

       [T]he public housing authority need not follow its administrative grievance
       procedure if termination of the tenancy or eviction involves the following:

               (A)    Any criminal activity that threatens the health, safety or right to
               peaceful enjoyment of the premises of other residents or employees of the
               PHA [Public Housing Authority];

               (B)    Any violent or drug-related criminal activity on or off such
               premises; or

               (C)   Any criminal activity that resulted in felony conviction of a
               household member.

Ledezma v. Laredo Hous. Auth., No. 04-19-00563-CV, 2021 WL 1199043, at *6 (Tex. App.—

San Antonio Mar. 31, 2021, no pet.) (mem. op.) (second alteration in original) (quoting 24

C.F.R. 966.51(a)(2)(i)). But, at the bench trial, there was no evidence supporting any criminal

activity committed by Harris, and the trial court made no finding that he engaged in any criminal

activity. Even so, the PHA’s notice claimed an exception to the grievance procedure. Even

assuming that this exception was applicable, a public housing authority, in not providing a tenant
                                                10
with an administrative grievance procedure, must still comply with the following notice

requirements:

       When the [public housing authority] is not required to afford the tenant the
       opportunity for a hearing under the [public housing authority] administrative
       grievance procedure for a grievance concerning the lease termination . . . , and the
       [public housing authority] has decided to exclude such grievance from the [public
       housing authority] grievance procedure, the notice of lease termination under
       paragraph (l)(3)(i) of this section shall:

       (A)    State that the tenant is not entitled to a grievance hearing on the
       termination.

       (B)     Specify the judicial eviction procedure to be used by the [public housing
       authority] for eviction of the tenant, and state that HUD has determined that this
       eviction procedure provides the opportunity for a hearing in court that contains
       the basic elements of due process as defined in HUD regulations.

       (C)    State whether the eviction is for a criminal activity as described in
       § 966.51(a)(2)(i)(A) or for a drug-related criminal activity as described in
       § 966.51(a)(2)(i)(B).

24 C.F.R. § 966.4(l)(3)(v).

       The notice here simply informed Harris that “a forcible detainer complaint [would] be

filed” against him if he failed to timely vacate. As in Corpus Christi Housing Authority v. Lara,

“[t]he notice in the instant case did not specify which court would hear the [forcible entry and

detainer] action.” Corpus Christi Hous. Auth. v. Lara, 267 S.W.3d 222, 227 (Tex. App.—

Corpus Christi 2008, no pet.) (finding insufficient notice where notice failed to specify which

court would hear the action even though the notice stated that a “legal action regarding eviction

will be instituted for possession” if tenant failed to timely vacate); see Ledezma v. Laredo Hous.

Auth., No. 04-19-00563-CV, 2021 WL 1199043, at *6 (Tex. App.—San Antonio Mar. 31, 2021,

no pet.) (mem. op.) (discussing a notice that informed tenant that eviction proceedings would be
                                               11
filed in state court). Further, the notice failed to state that HUD had determined that the eviction

procedure provided the opportunity for a hearing in court that contains the basic elements of due

process as defined in HUD regulations. See id.

       We find that the PHA’s notices failed to comply with either Section 247.4 or Section

966.4(l)(3)(v) of Volume 24 of the Code of Federal Regulations. See 24 C.F.R. §§ 247.4,

966.4(l)(3)(v).

(2)    Harris Was Harmed by that Failure

       There is a split of authority on whether a tenant is required to show harm when a public

housing authority has failed to provide proper notice. See Moon, 11 S.W.3d at 435. In any

event, we find that Harris was harmed in this case.

       “In considering whether a tenant is harmed by deficient notice, we must decide if the due

process goals for the required notice have been sufficiently satisfied.” Id. In addition to other

factors, we determine whether “(1) adequate notice is provided so as to enable the tenant to

prepare a defense, (2) the tenant is allowed to be represented by counsel, (3) the tenant is given

an opportunity to present evidence, cross-examine witnesses, and present a defense, and (4) the

decision is rendered on the merits.” Id. “An error is harmful if it probably caused the rendition

of an improper judgment or prevented the appellant from properly presenting the case to the

court of appeals.” Id. (citing TEX. R. APP. P. 44.1).

       Here, as in Moon, “the notice deficiency was not merely hypertechnical, but was

substantial and significant in that key information was omitted, thereby defeating one of the

purposes of the notice.” Id. While Harris was represented by counsel, counsel informed the

                                                 12
PHA on June 17, 2020, that its notice was deficient because it failed to specify any conduct that

would trigger the termination of the Lease and that Harris was entitled to grievance proceedings

because the notice failed to allege any criminal activity. Harris answered in both the justice

court and the trial court that the notice was so deficient that it did not allow him to prepare a

defense because it contained no specific information about the allegations and that PHA had

failed to follow HUD grievance procedures before filing suit, which deprived Harris of his due

process rights under both the Lease and federal regulations. Harris requested, but was denied,

the opportunity to conduct discovery in the justice court. The notice of appeal was filed with the

trial court on July 28, Harris’s pleading complaining that he had not had the opportunity to

prepare a defense was filed August 3, the trial occurred August 10 without counsel seeking

discovery, and the trial court’s judgment was signed August 19. Although there was no record of

the trial, the bill of review demonstrates that Harris had objected to evidence introduced outside

of the scope of the notice provided by the PHA, but those objections were overruled.

Additionally, neither party waived the making of a record at trial, and Harris’s counsel said that

“indications at the time made it appear that audio recording was being made as a common

practice in this area” because “the microphone lights were on, the little green light was on.”

While there was a decision on the merits, the findings of fact do not set forth the underlying facts

supporting characterizations of Harris being belligerent, aggressive, menacing, or threatening.

As a result, aside from conclusory statements, nothing in this record reveals the underlying facts

that would support a finding of any lease violation sufficient to terminate Harris’s Lease in the

absence of proper grievance proceedings.

                                                13
       For the reasons set out above, we reverse the trial court’s judgment and remand the

matter to the trial court with instructions to abate the underlying action until sufficient notice is

provided and the proper procedures have been followed.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        June 1, 2021
Date Decided:          July 30, 2021




                                                 14